REASONS FOR ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim(s) 1 is/are allowed.
Claim(s) 2-18 is/are canceled.
The following is an examiner’s statement of reasons for allowance.
In interpreting the currently amended claim(s), in light of the Specification and the Applicant’s argument(s) filed on 4/27/22, the Examiner finds the claimed invention to be patentably distinct from the prior art(s) of records.  Specifically, the prior art(s) of records, individually or in combination, fail to explicitly teach, suggest or render obvious the claimed invention as recited in independent claim(s) 1.
The prior art(s) of record fail(s) to teach or suggest individually or in combination that “registering a node status comprising a series number, a location, a battery level and an availability of a long-range connection to a wireless local area network (WLAN) for each of a set of wireless mobile devices, wherein the set of wireless mobile devices is configured to communicate with a back-end server via the long-range connection to the WLAN, and internally via a short-range wireless interface; arranging the set of wireless mobile devices into a two-level clustering structure comprising a cluster class selected from the group consisting of a first cluster in a first-level and a second cluster in a second-level, wherein each of the set of wireless mobile devices is assigned one of three positions in the first cluster or the second cluster: 1) a slave member of the first cluster in the first-level, 2) a master of the first cluster in the first-level where the master is also the slave member of the second cluster in the second-level, or 3) a super master of the second cluster in the second-level where the master of the first cluster in the first-level is assigned as the super master and the cluster class in the first-level is assigned as the cluster class in the second-level; and updating the two-level clustering structure periodically based on the node status registered, wherein each of the set of wireless mobile devices is reassigned either one of the three positions in clustering in a cluster, wherein the super masters are configured to communicate with the back-end server via the long-range connection to the WLAN, and a maximum cluster size given by a specification of the short-range wireless interface; wherein the arranging the set of wireless mobile devices into a two-level clustering structure further comprises: obtaining a set of solutions minimizing an objective function Z; and assigning each of the set of wireless mobile devices either one of the three positions in clustering based on the set of solutions, wherein the objective function Z is defined by below Equation (1) as: Z=.SIGMA..sub.i=1.sup.N .SIGMA..sub.j=1.sup.N C.sub.ijX.sub.ij+.SIGMA..sub.j=1.sup.N F.sub.jY.sub.j+.SIGMA..sub.i=1.sup.N .SIGMA..sub.j=1.sup.N C.sub.ijV.sub.ij+.SIGMA..sub.j=1.sup.N F.sub.jW.sub.j (7) and obtaining the set of solutions minimizing the objective function is carried out by a processor having circuitry with instructions to solve a minimization problem, based on the node status registered and under constraints expressed with below equations (8)-(16), .SIGMA..sub.j=1.sup.N X.sub.ij=1, i=1 . . . N, (8) .SIGMA..sub.i=1.sup.N X.sub.ij.ltoreq.PY.sub.j, j=1 . . . N, (9) .SIGMA..sub.j=1.sup.N C.sub.ij X.sub.ij.ltoreq.R, i=1 . . . N, (10) .SIGMA..sub.j=1.sup.N V.sub.ij.ltoreq.Y.sub.i, i=1 . . . N, (11) .SIGMA..sub.i=1.sup.N V.sub.ij.ltoreq.P W.sub.j, j=1 . . . N, (12) .SIGMA..sub.j=1.sup.N C.sub.ijV.sub.ij.ltoreq.R Y.sub.j, i=1 . . . N, (13) W.sub.j.ltoreq., j=1 . . . N, (14) W.sub.j.ltoreq.WF.sub.j, j=1 . . . N, (15) W.sub.j.ltoreq.BL.sub.j, j=1 . . . N, (16) and with below definitions (1)-(6), WF j = { 1 , if device j has the long - range connection to WLAN 0 , otherwise ( 1 ) BL j = { 1 , if battery level of device j is .gtoreq. 50 % 0 , otherwise ( 2 ) X ij = { 1 , if device i is a slave member belongs to master j 0 , otherwise ( 3 ) Y j = { 1 , if device j is assigned as a master 0 , otherwise ( 4 ) V ij = { 1 , if master i is a slave member belongs to super master j 0 , otherwise ( 5 ) W j = { 1 , if master j is assigned as a super master 0 , otherwise ( 6 ) ##EQU00004## wherein, N denotes a total number of the wireless mobile devices or nodes, C.sub.ij denotes a distance between the i.sup.th node and the j.sup.th node, WF.sub.j denotes availability of the long-range connection to the WLAN for the j.sup.th node, BL.sub.j denotes battery level of the j.sup.th node, Y.sub.j denotes whether the j.sup.th node is assigned as a master, W.sub.j denotes whether the j.sup.th node is a super master, X.sub.ij denotes whether the i.sup.th node is a slave member of a cluster in the first-level the master of which is the j.sup.th node, V.sub.ij denotes whether master i is a slave member of the cluster in the second-level where the super master of the cluster is the j.sup.th node, F.sub.j denotes a fixed cost of each master and super master and is set equal to 100, P denotes the maximum cluster size including a cluster head, the maximum cluster size given by the specification of the short-range wireless interface, and R denotes a maximum distance range covered by the short-range wireless interface; wherein the short-range wireless interface is a Bluetooth where the maximum cluster size P is 8, and the maximum distance range covered R is 10 m” as set forth in independent claim(s) 1 and in light of applicant’s argument(s) filed 4/27/22.
	
Contact Information
The present application is being examined under the pre-AIA  first to invent provisions. 
THUONG NGUYEN whose telephone number is (571)272-3864.  The examiner can normally be reached on Monday-Friday 9:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THUONG NGUYEN/Primary Examiner, Art Unit 2449